Title: From George Washington to John Jay, 23 April 1779
From: Washington, George
To: Jay, John



Dear Sir,
Middle brook April [23 1779]

In one of your former letters; you intimate, that a free communication of Sentiments will not be displeasing to you. If under this sanction, I should step beyond the line you would wish to draw—and suggest ideas or ask questions which are improper to be answered—you have only to pass them by, in silence. I wish you to be convinced, that I do not desire to pry into measures the knowledge of which is not necessary for my government as an executive officer, or the premature discovery of which, might be prejudicial to plans in contemplation.
After premising this—I beg leave to ask—what are the reasons for keeping the Continental frigates in port? If it is because hands can not be obtained to man them, on the present encouragement, some other plan ought to be adopted to make them useful. Had not Congress better lend them to Commanders of known bravery & capacity for a limited term, at the expiration of which, the Vessels, if not taken or lost to revert to the States—they & their crews in the mean time enjoying the exclusive benefit of all captures they make, but acting either singly or conjointly, under the direction of Congress? If this or a similar plan could be fallen upon—comprehending the whole number under some common head—a man of ability and authority, commissioned to act as Commodore or Admiral—I think great advantages would result from it. I am not sure but at this moment—by such a collection of the Naval force we have—all the British armed Vessels and transports at Georgia might be taken or destroyed and their Troops ruined. Upon the present system our ships are not only very expensive & totally useless in port; but sometimes require a land force to protect them, as happened lately at New london.
The rumour of the Camp is that Monsieur Gerard is about to return to France: some speak confidently of its taking place—If this be a fact, the motives doubtless are powerful, as it will open a wide field for speculation, and give our enemies, whether with, or without real cause, at least a handle for misrepresentation & triumph.
Will Congress suffer the Bermudian vessels, which are said to have arrived in Delaware & Chesapeak bay to exchange their Salt for Flour, as is reported to be their intention? Will they not rather order them to depart immediately? Indulging them with a supply of provisions at this time will be injurious to us in two respects—it will deprive us of what we really stand in need of, for ourselves and will contribute to the support of that swarm of Privateers, which resort to Bermudas, whence they infest our Coast and in a manner annihilate our trade. Besides these considerations, by with-holding a supply, we throw many additional mouths upon the enemy’s Magazines, and increase proportionably their distress. They will not and cannot let their people starve.
In the last place, though first in importance I shall ask—is there any thing doing, or that can be done to restore the credit of our currency? The depreciation of it is got to so alarming a point—that a waggon load of money will scarcely purchase a waggon load of provision.
I repeat what I before observed, that I do not wish for your reply to more of these matters than you can touch with strict propriety. Very truely I am Dr Sir Yr most Obedt & Affecte Servt
Go: Washington
